STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0338
VERSUS

HARDY PAUL, III JUNE 6, 2022
In Re: Hardy Paul, III, applying for supervisory writs, 18th

Judicial District Court, Parish of West Baton Rouge,
No. unknown.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
any information regarding his district court case number, a
copy of the application for postconviction relief filed with the
district court, the district court’s ruling on the application,
the bill of information or indictment, all pertinent minute
entries and/or transcripts, and any other portions of the
district court record that might support the claims raised in

the application for postconviction relief. Supplementation of
this writ application and/or an application for rehearing will
not be considered. See Uniform Rules of Louisiana Courts of

Appeal, Rules 2-18.7 & 4-9. Any future filing on this issue
should include the entire contents of this application, the
missing items noted above, and a copy of this ruling.

PMc
JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

a Suwl)

DEPUTY CLERK OF COURT
FOR THE COURT